UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6103


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COYT BRYANT,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (4:06-cr-00035-H-1; 4:10-cv-00040-H)


Submitted:   July 14, 2011                 Decided:   July 26, 2011


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coyt Bryant, Appellant Pro Se. John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, North Carolina; William
E. H. Creech, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Coyt Bryant seeks to appeal the district court’s order

denying    relief        on    his    28   U.S.C.A.        § 2255    (West       Supp.    2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing       of     the     denial      of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that    reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,      537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.                 We have independently reviewed the record

and conclude that Bryant has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court        and    argument       would    not    aid    the    decisional

process.

                                                                                   DISMISSED
                                                2